Title: Thomas Jefferson to Horatio G. Spafford, 14 May 1809
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          Sir   Monticello May 14. 09.
          I have duly recieved your favor of Apr. 3. with the copy of your General Geography, for which I pray you to accept my thanks. my occupations here have not permitted me to read it through, which alone could justify any judgment expressed on the work. indeed as it appears to be an abridgment of several branches of science, the scale of abridgment must enter into that abridgment judgment. different readers require different scales according to the time they can spare, & their views in reading; and no doubt that the view of the sciences which you have brought into the compass of a 12mo volume will be accomodated to the time & object of many who may wish for but a very general view of them.
          In passing my eye rapidly over parts of the book, I was struck with two passages, on which I will make observations, not doubting your wish; in any future edition, to render the work as correct as you can. in page 186. you say the potatoe is a native of the US. I presume you speak of the Irish potatoe. I have enquired much into this question, & think I can assure you that plant is not a native of N. America. Zimmerman, in his Geographical Zoology, says it is a native of Guiana; & Clavigero, that the Mexicans got it from S. America, it’s native country. the most probable account I have been able to collect is that a vessel of Sr Walter Raleigh’s, returning from Guiana, put into the West of Ireland in distress, having on board some potatoes which they called earth apples. that the season of the year, & circumstance of their being already sprouted induced them to give them all out there, and they were no more heard or thought of, till they had been spread considerably into that island, whence they were carried over into England, & therefore called the Irish potatoe. from England they came to the US. bringing their name with them.
          the other passage respects the description of the passage of the Potomac through the Blue ridge in the Notes on Virginia. you quote from Volney’s account of the US. what was an error of fact in him, but in terms which his words do not justify. his words are ‘on coming from Frederick town one does not see the rich perspective mentioned in the notes of Mr Jefferson. on observing this to him a few days after he informed me he had his information from a French engineer who, during the war of Independance ascended the height of the hills & I concieve that at that elevation the perspective must be as imposing as a savage  wild country, whose horizon has no obstacles, may present.’ that the scene described in the Notes is not visible from any part of the road from Frederick town to Harper’s ferry is most certain. that road passes along the valley. nor can it be seen from the tavern after crossing the ferry; & we may fairly infer that mr Volney did not ascend the height back of the tavern from which alone it can be seen, but that he pursued his journey from the tavern along the high road. yet he admits that at that the elevation of that height the perspective may be as rich as a wild country can present. but you make him ‘surprised to find by a view of the spot, that the description was amazingly exaggerated.’ but it is evident that mr Volney did not ascend the hill to get a view of the spot, and that he supposes that that height may present as imposing a view as such a country admits. but mr Volney was mistaken in saying I told him I had recieved the description from a French engineer. by an error of memory he has misapplied to this scene what I mentioned to him as to the Natural bridge, I told him I recieved a drawing of that from a French engineer sent there by the Marquis de Chastellux, & who has published that drawing in his travels. I could not tell him I had the description of the passage of the Potomak from a French engineer, because I never heard any French man say a word about it, much less did I ever recieve a description of it from any mortal whatever. I visited the place myself in Oct. 1783. wrote the description some time after, & printed the work in Paris in 1784. & 1785. I wrote the description from my own view of the spot, stated no fact but what I saw, & can now affirm that no fact is exaggerated. it is true that the same scene may excite very different sensations in different spectators according to their different sensibilities. the sensations of some may be much stronger than those of others. and with respect to the Natural bridge, it was not a description, but a drawing only which I recieved from the French engineer. the description was written before I ever saw him. it is not from any merit which I suppose in either of these descriptions, that I have gone into these observations, but to correct the imputation of having given to the world as my own, ideas, & false ones too, which I had recieved from another. nor do I mention the subject to you with a desire that it should be any otherwise noticed before the public than by a more correct statement in any future edition of your work.
          You mention having inclosed to me some printed letters announcing a design in which you ask my aid. but no such letters came to me. any facts which I possess & which may be useful to your views shall be freely communicated, & I shall be happy to see you at Monticello, should you come this way as you propose. you will find me engaged entirely in rural occupations, looking into the field of science but occasionally & at vacant moments.
          I sowed some of the Benni seed the last year, & distributed some among my neighbors; but the whole was killed by the September frost. I got a little again the last winter, but it was sowed before I recieved your letter. Colo Few of New York recieves quantities of it from Georgia, from whom you may probably get some through the Mayor of N. York. but I little expect it can succeed with you. it is about as hardy as the Cotton plant, from which you may judge of the probability of raising it at Hudson.
          I salute you with great respect. Th: Jefferson
        